                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KIMYETTA KING,                                   :
                      Plaintiff,                 :          CIVIL ACTION
                                                 :
               v.                                :
                                                 :
CITY OF PHILADELPHIA et al.,                     :          No. 18-486
               Defendants.                       :

                                    MEMORANDUM

PRATTER, J.                                                                        APRIL 3, 2019

       Philadelphia Police Officer Kimyetta King alleges that the City and her commanding

officer, Sergeant Nancy Quinn, created a hostile work environment because of Officer King’s

race. Specifically, Officer King alleges that Sergeant Quinn (1) gave Officer King a difficult

assignment without a partner (despite requests for a partner or easier assignment), (2) punished

officers who “assist[ed]” Officer King with her work, (3) denied two of Officer King’s

previously approved vacation requests, (4) reprimanded Officer King for events that were not her

fault, and (5) refused to grant Officer King privileges that other officers generally enjoyed. The

defendants have moved for summary judgment, arguing that Officer King (1) has not alleged that

the City caused her injuries through an official policy or custom, and (2) has not submitted

evidence satisfying the elements of a hostile work environment claim. Officer King concedes

that she has not pleaded an adequate claim against the City. The Court will grant the motion for

summary judgment as to the City but deny the motion as to Sergeant Quinn.

                                             FACTS

       Officer Kimyetta King, an African American woman, has worked in the Philadelphia

Police Department Court Liaison Unit since its inception in 2013. Since 2014, Officer King’s
supervisor was Sergeant Nancy Quinn. Sergeant Quinn allegedly caused a hostile work

environment for Officer King because of her race. Officer King alleges the following in support

of her claim:

           ➢ Sergeant Quinn assigned Officer King to a courtroom with a large case load
             (making that courtroom a particularly busy assignment). Assignments were
             typically based on seniority and Officer King was more senior than white officers
             who received more desirable work assignments. Sergeant Quinn also denied
             Officer King’s requests to be transferred to a less busy courtroom.

           ➢ Although Officer King worked in a busy courtroom, Sergeant Quinn only
             assigned Officer King a partner for a total of four months (out of the 3+ years
             Sergeant Quinn supervised Officer King). White officers assigned to other high-
             volume courtrooms had partners and could share work.

                  o Although at times another officer was “detailed in” Officer King’s
                    courtroom, these officers could not assist with most of Officer King’s
                    work, as a matter of policy. Detailed in officers had restricted access to
                    Court Liaison Unit records and systems.

           ➢ Sergeant Quinn disciplined officers who assisted Officer King with her increased
             workload.

           ➢ Sergeant Quinn attempted to rescind approval of Officer King’s previously
             approved vacation time.

           ➢ Sergeant Quinn did not allow Officer King to leave work early, take breaks, and
             watch movies in the office, despite allowing other officers to engage in such
             practices.

           ➢ Sergeant Quinn did not allow Officer King to engage in an informally approved
             practice called “sliding out,” whereby officers would leave work early and still
             get paid.

           ➢ Court Liaison Unit Officer John Ross Jr. testified during a separate Internal
             Affairs investigation that “[i]f [Sergeant Quinn] had a problem with you, she had
             a problem with you whether you were white, Hispanic, or black. If she had a
             problem with you and you were black, that was a whole different ballgame.”
             Opp. to MSJ, Ex. C. Officer Ross also told Internal Affairs that “if you were a
             black female and you were the type to not back down, [Sergeant Quinn] had a
             problem with you.” Id.




                                              2
       Sergeant Quinn offered unrebutted facts showing that some white officers received the

same treatment as Officer King (including not having partners in busy courtrooms). Sergeant

Quinn also provided race-neutral explanations for several of the alleged discriminatory incidents:

           ➢ Sergeant Quinn denied one of Officer King’s vacation requests after receiving a
             directive from the Police Commissioner that no officers could take vacation while
             the President visited Philadelphia;

           ➢ Sergeant Quinn disciplined officers who assisted Officer King because those
             officers were “detailed in” Officer King’s courtroom, and thus were strictly
             limited to performing certain responsibilities (and were not allowed to perform
             others); and

           ➢ Sergeant Quinn attempted to cut down on all employees’ practice of watching
             movies in the office.

       Sergeant Quinn testified that although she had “favorite” officers who received

preferential treatment (and Officer King was not among those favorites), her “favorites” included

white officers, African American officers (Sabrina Black-Meyers and Dawn Scott), and an

Hispanic officer (Eddie Mendez). MSJ, Ex. 2 at 46:8–47:8. As a result, Sergeant Quinn

assigned partners to African American officers other than Officer King and permitted African

American officers other than Officer King to “slide out” of work early while still receiving pay.

                                       LEGAL STANDARD

       A court shall grant a motion for summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). An issue is “genuine” if there is a sufficient evidentiary basis on

which a reasonable jury could return a verdict for the non-moving party. Kaucher v. Cnty. of

Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A factual dispute is “material” if it might affect the outcome of the case under

governing law. Id. (citing Anderson, 477 U.S. at 248). Under Rule 56, the Court must view the



                                                3
evidence presented on the motion in the light most favorable to the non-moving party and draw

all evidences in that party’s favor.       Id.   However, “[u]nsupported assertions, conclusory

allegations, or mere suspicions are insufficient to overcome a motion for summary judgment.”

Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010).

       The movant bears the initial responsibility for informing the Court of the basis for the

motion for summary judgment and identifying those portions of the record that demonstrate the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

(1986). Where the non-moving party bears the burden of proof on a particular issue, “the burden

on the moving party may be discharged by ‘showing’—that is, pointing out to the district court—

that there is an absence of evidence to support the nonmoving party’s case.” Id. at 325. After

the moving party has met its initial burden, the non-moving party must set forth specific facts

showing that there is a genuinely disputed factual issue for trial by “citing to particular parts of

materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or other materials”

or by “showing that the materials cited do not establish the absence or presence of a genuine

dispute.” Fed. R. Civ. P. 56(c). Summary judgment is appropriate if the non-moving party fails

to make a factual showing “sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at

322.

                                            DISCUSSION

       Officer King brings a § 1981 hostile work environment claim against the City of

Philadelphia and Sergeant Quinn. The Court addresses each claim in turn.




                                                  4
             1. Claim Against the City of Philadelphia

       Officer King concedes that she has not pleaded an adequate claim against the City. The

record also does not include any facts showing that the Police Department employed a policy or

custom permitting or encouraging racial discrimination.         See Monell v. New York City

Department of Social Services, 436 U.S. 658, 694 (1978). “Although Monell concerned § 1983

actions, the Supreme Court in [Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701 (1989)] extended

Monell to cases arising under § 1981.” McGovern v. City of Philadelphia, 554 F.3d 114, 121 (3d

Cir. 2009). The motion for summary judgment, insofar as it relates to the City of Philadelphia, is

granted.

             2. Claim Against Sergeant Quinn

       Hostile work environment claims under § 1981 have five elements: “(1) the employee

suffered intentional discrimination because of her/his race, (2) the discrimination was severe and

pervasive, (3) the discrimination detrimentally affected the plaintiff, (4) the discrimination would

detrimentally affect a reasonable person of the same race in that position, and (5) the existence of

respondeat superior liability.” Allen v. Nat’l R.R. Passenger Corp. (Amtrak), 228 F. App’x 144,

146–47 (3d Cir. 2007) (alteration and citation omitted). The first four elements establish a

hostile work environment, and the fifth element determines employer liability. Mandel v. M &

Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013). Because there is no viable Monell claim

against the City, employer liability is irrelevant here. The parties only dispute the first two

elements.1



1
        In addition to arguing that Officer King cannot establish the first two elements of the
prima facie case for hostile work environment, Sergeant Quinn asserts that Officer King
improperly aggregates discrete acts of discrimination in an attempt to create a “continuing
violation theory of hostile work environment.” MSJ at 11–12. Although Sergeant Quinn
attempts to rely on O’Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006), for this
                                                 5
                  A. Whether Sergeant Quinn Discriminated Against Officer King Because
                     of Her Race

       Although Sergeant Quinn’s actions alone may not support an inference of discrimination,

there are facts that could allow a factfinder to determine that Officer King suffered intentional

discrimination because of her race.

       The record reflects in at least two ways that Sergeant Quinn’s actions displayed a

personal—rather than racial—animus towards Officer King. First, Sergeant Quinn emphasizes

that there is no record of her making racially inflammatory remarks or invoking race as the basis

for any action taken. See Howell v. Millersville Univ. of Pennsylvania, 283 F. Supp. 3d 309,

333 (E.D. Pa. 2017), aff’d, No. 17-3538, 2018 WL 4236592 (3d Cir. Sept. 6, 2018) (granting

summary judgment on hostile work environment claim where “every single one of [the allegedly

discriminatory] acts is neutral” with respect to protected class membership).

       Second, Sergeant Quinn asserts that each of the alleged instances of discrimination were

in fact facially neutral because she treated some white officers the same as Officer King (and

other African American employees—who were among her “favorites”—better than she treated

Officer King). For example, although Sergeant Quinn only temporarily assigned Officer King

partners, Sergeant Quinn assigned some African American officers partners and she gave at least

four white officers solo assignments. MSJ at 9. Sergeant Quinn also allowed some African

American officers to “slide out” of work early, even though Officer King was not one of them.

As such, Sergeant Quinn asserts that she was, at worst, an “equal-opportunity offender” who


argument, Sergeant Quinn misreads O’Connor. O’Conner does not, as Sergeant Quinn purports,
state that “discrete acts cannot be aggregated into a hostile work environment claim.” MSJ at 12.
Instead, O’Conner merely discusses when the statute of limitations begins to run for hostile work
environment claims, depending on whether the claim asserts actionable discrete acts or an
aggregate theory. 440 F.3d at 126–28. Sergeant Quinn does not argue that Officer King’s
claims are barred by the statute of limitations, and so O’Conner does not affect the Court’s
analysis.
                                                6
treated some white officers the same as Officer King, and therefore Officer King cannot establish

the requisite inference of racial animus. See Betz v. Temple Health Sys., No. 15-00727, 2015

WL 4713661, at *4 (E.D. Pa. Aug. 7, 2015) (no hostile work environment claim where

wrongdoers “appear to have been equal opportunity offenders, putting their lewd conduct on

display for all to see, regardless of race, color, religion, sex, or national origin.”); see also

Koschoff v. Henderson, 109 F. Supp. 2d 332, 346 (E.D. Pa. 2000), aff’d sub nom. Koschoff v.

Runyon, 35 F. App’x 357 (3d Cir. 2002) (“Verbal and physical harassment, no matter how

unpleasant and ill-willed, is simply not prohibited by Title VII if not motivated by the plaintiff's

gender (or membership in other protected groups). . . . Similarly, conduct motivated by a bad

working relationship is not . . . discrimination.”).

       Sergeant Quinn appears to be correct that her actions, as alleged, do not on their own give

rise to an inference of race-based animus. Comparable Title VII cases decided in this District are

illustrative. For example, in McNeil v. Greyhound Lines, Inc., 69 F. Supp. 3d 513 (E.D. Pa.

2014), aff’d 628 F. App’x 101 (3d Cir. 2015), the Court granted a defendant’s motion for

summary judgment because the fact that other African American employees “were not

disciplined tend[ed] to support [the defendant’s] contention that it did not discriminate against

[plaintiff] on the basis of race.” Id. at 525; see also Pankey v. Philadelphia Hous. Dev. Corp.,

No. 09-3943, 2011 WL 1161918, at *3 (E.D. Pa. Mar. 29, 2011) (no discrimination on race

where female African American plaintiff was reprimanded “but [others] were not reprimanded . .

. [because] three of the six ‘similarly situated’ employees were African–American women.”). In

another case, Frazier v. Exide Technologies, No. 11-1863, 2016 WL 6600262 (E.D. Pa. Nov. 8,

2016), the Court granted summary judgment against a plaintiff alleging that he had received

harder work because of his race. The Court determined that because one third of the plaintiff’s



                                                   7
co-workers had a higher percentage of difficult work assignments, the plaintiff could not

establish that he was given more hard work based on his race. Id. at *6.

       Nonetheless, even though Sergeant Quinn’s actions, standing alone, do not give rise to an

inference of discriminatory animus, the record still reflects that a jury could determine that

Sergeant Quinn acted because of a racial animus. Aside from receiving allegedly disparate

treatment,2 Officer King emphasizes the testimony of Officer John Ross to Internal Affairs,

which indicated that Sergeant Quinn was especially tough on black female officers. Officer Ross

said, “[i]f [Sergeant Quinn] had a problem with you and you were black, that was a whole

different ballgame,” especially “if you were a black female and you were the type to not back

down.” Opp. to MSJ, Ex. C. Officer Ross’s statement at least creates a disputed fact as to

whether race may have been a factor in Sergeant Quinn’s treatment of Officer King, a black

female officer.

       Indeed, this sort of circumstantial evidence of animus can, in some cases, be sufficient to

establish discriminatory intent. “Supreme Court precedent does not support the need for a

plaintiff to demonstrate direct evidence of her harasser’s motivation for discrimination[.]”

Abramson v. William Paterson Coll. of New Jersey, 260 F.3d 265, 278 (3d Cir. 2001). Instead,

the facts must only give rise to an inference of discrimination based on the plaintiff’s

membership in a protected class. Id. at 278–79. As the Third Circuit Court of Appeals has

stated, “evidence regarding an employer’s treatment of other members of a protected class is

especially relevant to the issue of the employer’s discriminatory intent.” Ansell v. Green Acres

2
        Officer King asserts that Sergeant Quinn’s refusal to assign a partner with Officer King
(but not certain white officers), Sergeant Quinn’s assignment of Officer King to a high-volume
courtroom (despite her seniority over white officers who received preferable assignments), and
Sergeant Quinn’s refusal to allow Officer King to “slide out” early (despite allowing some white
officers to slide out early) show that she was treated differently, but Officer King does not
establish that these actions, on their face, were racially motivated.

                                                8
Contracting Co., 347 F.3d 515, 523 (3d Cir. 2003) (citing Becker v. ARCO Chemical Co., 207

F.3d 176, 194 n.8 (3d Cir. 2000)).       A plaintiff alleging employment discrimination may

challenge an employer’s race-neutral explanation by showing “that the employer has

discriminated against other members of his protected class or other protected categories of

persons.” Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994); accord Abrams v. Lightolier Inc.,

50 F.3d 1204, 1214–15 (3d Cir. 1995) (holding that evidence as to a supervisor’s attitude toward

other older employees and the manner in which he treated them was relevant to whether

supervisor “harbored a discriminatory attitude against older workers,” making “the existence of

an improper motive for the discharge decision more probable”).          It therefore follows that

evidence of Sergeant’s Quinn’s attitude towards black employees generally is similarly relevant

to show that Sergeant’s Quinn’s justification for her treatment of Officer King may have been

pretextual.3 The Court determines that Officer King has identified facts that could allow a jury



3
          After oral argument, the Court instructed the parties to brief whether Officer Ross’s
statements—made during a separate Philadelphia Police Department internal affairs
investigation—are admissible and may be considered by the Court in the context of this motion.
Evidence may be considered in a form which is inadmissible at trial, so long as the content of the
evidence is capable of admission at trial. See Fed. R. Civ. P. 56(c)(2); see also Petruzzi’s IGA
Supermarkets, Inc. v. Darling-Delaware Co., 998 F.2d 1224, 1235 n.9 (3d Cir. 1993) (on
summary judgment, courts may consider statements that are “capable of being admissible at
trial.”).
        Sergeant Quinn argues that because the record does not establish that Officer Ross had
personal knowledge of Sergeant Quinn’s interactions with Officer King specifically, Officer
Ross’s statement is inadmissible. Although Sergeant Quinn is correct that a witness’s testimony
must be supported by personal knowledge of the matter, see Fed. R. Evid. 602, Sergeant Quinn
takes an overly narrow view of the proposition for which Officer Ross’s testimony is being
offered. Officer King relies on Officer Ross’s statement to establish Sergeant Quinn’s general
attitude towards and treatment of black women, rather than Sergeant Quinn’s specific attitude
towards Officer King. Because the record establishes that Officer Ross worked in the same unit
as and under the supervision of Sergeant Quinn, Officer Ross had personal knowledge of
Sergeant Quinn’s general behaviors and Officer Ross’s statement is capable of admission (as
would be Officer Ross’s testimony at trial). See Ansell v. Green Acres Contracting Co., 347
F.3d 515, 521 (3d Cir. 2003) (“Evidence of an employer’s conduct towards other employees has
                                                9
to conclude Sergeant Quinn intentionally discriminated (if, indeed, she did discriminate) against

Officer King because of her race.

                     B. Whether the Discrimination Was Severe or Pervasive

       Officer King has also established facts sufficient to avoid summary judgment on the issue

of whether the alleged discrimination was severe or pervasive.

       “To determine whether an environment is hostile, a court must consider the totality of the

circumstances, including ‘the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.’” Mandel, 706 F.3d at 168 (quoting Harris v.

Forklift Sys., Inc., 510 U.S. 17, 23 (1993)). Further, “[t]he ‘severe or pervasive’ standard is

disjunctive and so ‘a plaintiff need not show that her hostile working environment was both

severe and pervasive; only that it was sufficiently severe or sufficiently pervasive, or a sufficient

combination of these elements, to have altered her working conditions.’” Moody v. Atl. City Bd.

of Educ., 870 F.3d 206, 215 n.12 (3d Cir. 2017) (quoting Pucino v. Verizon Wireless Commc’ns,

Inc., 618 F.3d 112, 119 (2d Cir. 2010)). The inquiry is necessarily fact intensive, and so “the

severity and pervasiveness evaluation is particularly unsuited for summary judgement because it

is ‘quintessentially a question of fact.’” Rorrer v. Cleveland Steel Container, 712 F. Supp. 2d

422, 429 (E.D. Pa. 2010) (quoting O’Shea v. Yellow Tech. Servs., Inc., 185 F.3d 1093, 1098

(10th Cir. 1999)).

       Sergeant Quinn argues that because the complaint does not specifically describe the

frequency of her allegedly discriminatory conduct, Officer King cannot establish that the

discrimination was pervasive. But this overlooks that Officer King endured the effects of

long been held relevant and admissible to show that an employer’s proffered justification is
pretext.”) (collecting cases).

                                                 10
Sergeant Quinn’s alleged discrimination every day.       In other words, once Sergeant Quinn

allegedly discriminated against Officer King by assigning her to a busy courtroom without a

partner, Officer King had to work in that courtroom daily. As a result, a factfinder could

determine that the discrimination was pervasive in that Officer King was repeatedly affected by

the alleged discrimination.   Some other alleged discriminatory acts—such as not allowing

Officer King to “slide out” of work early—were similarly ongoing; Officer King was continually

unable to participate in these otherwise apparently accepted actions.4 Because this analysis is

typically a question of fact, and because a factfinder could find that the discrimination was

pervasive insofar as it was ongoing, the Court will not grant summary judgment on this basis.

                                         CONCLUSION

       It is unclear from the record whether Sergeant Quinn treated Officer King differently

because of Officer King’s race or merely because Officer King was not one of Sergeant Quinn’s

“favorites.” Because fact issues remain, the Court will deny the motion as to the hostile work

environment claim against Officer King. But the record allows only one conclusion as to the

claim against the City of Philadelphia, which must be dismissed. As a result, and based on the

foregoing analysis, the motion for summary judgment is granted in part and denied in part. An

appropriate order follows.



                                                    BY THE COURT:



                                                    s/ Gene E.K. Pratter _____________
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE


4
        The Court sets forth no view at this time as to whether or to what extent Officer King’s
desire to “slide out” of work early merits consideration in this case.
                                               11
